Citation Nr: 1829055	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  15-00 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to dependency and indemnity compensation, to include on the bases of service connection for the cause of the Veteran's death or under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from June 1968 to April 1970, including service in the Republic of Vietnam.  For his meritorious service, the Veteran was awarded (among other decorations), the Purple Heart, the Air Medal, and the Combat Infantryman Badge.  

The Veteran died in January 2014 from pneumonia with transverse myelitis as a contributing factor.  The Appellant here is the Veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Milwaukee, Wisconsin Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Appellant contends that the Veteran's cause of death was most likely aggravated by his service connected conditions.  More specifically, the Appellant contends that the Veteran's transverse myelitis is the result of either exposure to herbicide agents, the result of aggravation by service-connected disabilities, or was caused by medication prescribed for service-connected post-traumatic stress disorder (PTSD).  

VA has obtained multiple opinions regarding any possible relationship between the Veteran's death and his active service, his exposure to herbicide agents therein, and his service-connected disabilities.  Included among those opinions is that of a November 2014 examiner specific to the Veteran's service-connected PTSD.  With regard to the question of whether any medication that the Veteran took to treat his PTSD could have contributed to his death, the examiner noted that the request was "outside the scope of [his] area of expertise."  Though the examiner offered a negative opinion as to that point, his qualification of his expertise renders that opinion inadequate.  Thus, a new opinion regarding any possible relationship between the Veteran's medication and his eventual death is required.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from an examiner with the appropriate expertise to determine whether any medication used to treat the Veteran's PTSD or any of his other service-connected disabilities contributed to his death.  

Specifically, the examiner must state whether it is at least as likely as not that any medication that the Veteran took to treat his PTSD or any of his other service-connected disabilities materially and substantially contributed to his death?  That is, did any medications that the Veteran used to treat his service-connected disabilities combine to cause his death or aid or lend assistance to the production of his death?

2.  Then, readjudicate the claim.  If any decision is adverse to the claimant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




